Exhibit 10.1

 
AMENDED AND RESTATED
 
ARTICLES OF INCORPORATION
 
OF
 
PAY MOBILE, INC.
 
 
1. The name of the corporation is Pay Mobile, Inc.
 
2. The purpose of the corporation is to engage in any lawful act or activity for
which corporations may be organized under the laws of the State of Nevada.
 
3. The aggregate number of shares of all classes of capital stock which the
corporation shall have authority to issue is Five Hundred Fifty Million
(550,000,000), consisting of (i) Five Hundred Million (500,000,000) shares of
common stock, par value $0.0001 per share (the “Common Stock”), and (ii) Fifty
Million (50,000,000) shares of preferred stock, par value $0.0001 per share (the
“Preferred Stock”). The Preferred Stock may be issued from time to time in one
or more series. The board of directors is authorized to fix the number of shares
of any series of Preferred Stock, to determine the designation of any such
series and to determine or alter the rights, preferences, privileges,
qualifications, limitations and restrictions granted to or imposed upon any
wholly unissued series of Preferred Stock and, within the limits and
restrictions stated in any resolution or resolutions of the board of directors
originally fixing the number of shares constituting any series, to increase or
decrease (but not below the number of shares of such series then outstanding)
the number of shares of any such series subsequent to the issue of shares of
that series.
 
4. The governing board of this corporation shall be known as directors. The
initial authorized number of directors shall be one (1). The number of directors
may from time to time be increased or decreased in such manner as shall be
provided by the bylaws of this corporation.
 
5. The corporation shall have perpetual existence.
 
6. Cumulative voting shall not be permitted by the corporation.
 
7. In furtherance, and not in limitation of the powers conferred by statute, the
board of directors is expressly authorized as follows:
 
(i) Subject to the bylaws, if any, adopted by the stockholders, to make, alter
or amend the bylaws of the corporation.
 
(ii) To fix the amount to be reserved as working capital over and above its
capital stock paid in, to authorize and cause to be executed mortgages and liens
upon the real and personal property of this corporation.
 
(iii) By resolution passed by a majority of the whole board, to designate one or
more committees, each committee to consist of one or more of the directors of
the corporation, which, to the extent provided in the resolution or in the
bylaws of the corporation, shall have and may exercise the powers of the board
of directors in the management of the business and affairs of the corporation,
and may authorize the seal of the corporation to be affixed to all papers which
may require it. Such committee or committees shall have such name and names as
may be stated in the bylaws of the corporation or as may be determined from time
to time by resolution adopted by the board of directors.
 
 
1

--------------------------------------------------------------------------------

 
 
(iv) When and as authorized by the affirmative vote of stockholders holding
stock entitling them to exercise at least a majority of the voting power given
at a stockholders’ meeting called for that purpose, or when authorized by the
written consent of the holders of at least a majority of the voting stock issued
and outstanding, the board of directors shall have power and authority at any
meeting to sell, lease or exchange all of the property and assets of the
corporation, including its good will and its corporate franchises, upon such
terms and conditions as its board of directors deem expedient and for the best
interest of the corporation.
 
8. Meetings of stockholders may be held outside the State of Nevada, if the
bylaws so provide. The books of the corporation may be kept (subject to any
provision contained in the statutes) outside the State of Nevada at such place
or places as may be designated from time to time by the board of directors or in
the bylaws of the corporation.
 
9. The personal liability of a director or officer to the corporation or its
stockholders for damages for breach of fiduciary duty as a director or officer
shall be eliminated to the fullest extent permissible under Nevada law except
for the following: (a) acts or omissions which involve intentional misconduct,
fraud or a knowing violation of law; or (b) the payment of distributions in
violation of Section 78.300 of the Nevada Revised Statutes.
 
If the Nevada Revised Statutes are hereinafter amended to authorize the further
elimination or limitation of the liability of a director or officer, then the
liability of a director or officer of the corporation shall be eliminated or
limited to the fullest extent permitted by the Nevada Revised Statutes, so as
amended.
 
Any repeal or modification of the foregoing provisions of Article 9 by the
stockholders of the corporation shall not adversely affect any right or
protection of a director or officer of the corporation existing prior to the
date when such repeal or modification becomes effective.
 
10. This corporation reserves the right to amend, alter, change or repeal any
provision contained in the articles of incorporation, in the manner now or
hereafter prescribed by statute, or by the articles of incorporation, and all
rights conferred upon stockholders herein are granted subject to this
reservation.
 
 
2

--------------------------------------------------------------------------------

 
 
11. At such time, if any, as the corporation becomes a “resident domestic
corporation,” as that term is defined in Section 78.427 of the Nevada Revised
Statutes, the corporation shall not be subject to, or governed by, any of the
provisions in Sections 78.411 to 78.444, inclusive, of the Nevada Revised
Statutes, as may be amended from time to time, or any successor statute.
 
12. At such time, if any, as the corporation becomes an “issuing corporation,”
as that term is defined in Section 78.3788 of the Nevada Revised Statutes, this
corporation shall not be subject to, or governed by any of the provisions in
Sections 78.378 to 78.3793, inclusive, of the Nevada Revised Statutes, as may be
amended from time to time.
 
13. The corporation may, by resolution or resolutions adopted by the board of
directors and without obtaining approval of the stockholders of the corporation,
increase or decrease the number of issued and outstanding shares of a class or
series of its authorized capital stock held by each stockholder of record of
such class or series without correspondingly increasing or decreasing the number
of authorized shares of such class or series. The resolution may, but is not
required to, also provide for an increase or decrease of the number of
authorized shares of such class or series in either a corresponding or
disproportionate ratio to the increase or decrease in the number of issued and
outstanding shares of such class or series. The resolution may also provide for
a change of the par value, if any, of the same class or series of the shares
increased or decreased. An increase or decrease of the number of issued and
outstanding shares of a class or series of authorized capital stock does not
have to be approved by either (a) the vote of stockholders holding a majority of
the voting power of the affected class or series, or (b) the vote of the holders
of shares representing a majority of the voting power of any class or series
whose preference or rights are adversely affected by the increase or decrease.
 
14.The corporation may, by resolution or resolutions adopted by the board of
directors and without obtaining approval of the stockholders of the corporation
change the name of the corporation.
 
I hereby certify that the following was adopted by a majority vote of
the  shareholders and directors of the corporation on September 9,  2011 and
that the number of votes cast was sufficient for approval.
 
 
 
/s/Gino Porco
Gino Porco , President
 
 
 
3

--------------------------------------------------------------------------------